department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi b01 gl-146818-01 uilc internal_revenue_service national_office legal advice memorandum for rollin g thorley acting associate counsel small_business self employed cc sb from william p o’shea acting associate chief_counsel cc psi fo subject proper treatment of trust income this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend trusts x y date year year year gl-146818-01 year year dollar_figurea issues are the trusts in question properly classified as simple trusts or complex trusts for federal_income_tax purposes does state law govern the definition of income for purposes of the trusts’ distribution_requirements is checking the box on the form_1041 to indicate a simple or complex_trust binding or can it be changed on a later return conclusions pursuant to sec_1_651_a_-1 of the income_tax regulations the determination of whether a_trust is classified as either simple or complex is based on both the governing documents of the trust as well as the distributions actually made in a given taxable_year in this case the trusts are required to distribute current income periodically by the governing documents in addition there is no provision for the retention or accumulation of income of the trust finally in all years in question there has not been a distribution of the principal of the trusts thus the trusts are properly classified as simple trusts for federal_income_tax purposes in accordance with the regulatory scheme in place for simple trusts state law is determinative of what items constitute income for a trust’s reporting requirements under sec_651 as well as for any distribution obligations the box on the form_1041 to indicate a simple or complex_trust is not determinative of a trust’s status it can be changed on an amended_return of the box was originally checked incorrectly facts in date x trusts hereafter referred to as trusts were created the trusts were created by the trustor executing a declaration of trust declaration for the gl-146818-01 benefit of each beneficiary and transferring to the trustee a certain amount of cash the trustor of the trusts is the same individual and is related to the trustee and to two of the beneficiaries under the terms of sec_672 of the internal_revenue_code furthermore each of the trusts has a single beneficiary all of whom are united_states citizens some of the beneficiaries are minors the trusts’ corpus involves interests in y in addition at various other times the parents of some of the beneficiaries transferred cash to some of the trusts pursuant to the terms of the declaration the trusts are irrevocable and unamendable the declaration specifies that the net_income of trusts is to be distributed to each beneficiary in convenient installments in addition the specific named beneficiary of each of the trusts is the only income_beneficiary as such the income_interest will terminate upon either the death of the named beneficiary or on termination of the trusts furthermore the declaration states that the determination between principal and income is to be governed by the provisions relating to principal and income under the laws of the state in which principal administration of the trusts are located for purposes of federal income taxes trusts represent that they have erroneously reported and paid tax on certain income for several years the tax years involved are year year year year and year trusts contend that they are all properly classified as simple trusts for federal tax purposes pursuant to the various trust documents however for year year year and year trusts made no distributions of income and both reported and paid income as if it were a complex_trust in year trusts treated themselves as simple trusts reporting the income to the beneficiaries however trusts now assert that the accounting_income was erroneously overstated trusts through their representatives contend that the cumulative result of these errors is an overpayment on the part of trusts of approximately dollar_figurea law and analysis issue one the importance of categorizing a_trust as either simple or complex is necessitated by sec_651 and sec_661 of the internal_revenue_code code sec_651 provides that in the case of any trust the terms of which provide that all of its income is required to be distributed currently and do not provide that any amounts are to be paid permanently set_aside or used for the purposes specified in sec_642 there shall be allowed as a deduction in computing the taxable_income of the trust the amount of the income for the taxable_year which is required to be distributed currently sec_661 of the code by its title applies only to estates and trusts accumulating income or distributing corpus it states that in any taxable gl-146818-01 year there shall be allowed as a deduction in computing the taxable_income of an estate_or_trust the sum of any amount of income for such taxable_year required to be distributed currently including any amount required to be distributed which may be paid out of income or corpus to the extent such amount is paid out of income for such taxable_year and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income of the estate_or_trust sec_1_651_a_-1 of the income_tax regulations states that a_trust to which sec_651 applies is referred to in this part as a simple_trust the regulations go on to provide that if the trust is subject_to sec_661 of the code it will be classified as a complex_trust an estate is always classified as a complex_trust specifically sec_1_651_a_-1 states that sec_651 of the code is applicable only to a_trust whose governing instrument requires both of the enumerated requirements first the trust must distribute all of its income currently for the taxable_year second the governing instrument of the trust does not provide that any amounts may be paid permanently set_aside or used in the taxable_year for the charitable etc purposes specified in sec_642 of the code the third requirement to be classified as a simple_trust is one not governed by the trust instrument itself but rather by action of the trustee to be a simple_trust the trust may not make a distribution other than that of current income the regulations make it clear that a_trust can still qualify for classification as a simple_trust under sec_651 for a taxable_year in which it is required to distribute all its income currently and makes no other distributions whether or not a distributions of current income are in fact made the fiduciary must be under a duty to distribute the income currently even if as a matter of practical necessity the income is not distributed until after the close of the trust’s taxable_year see sec_1_651_a_-2 of the regulations further the regulations under sec_1_651_a_-2 make it clear that it is immaterial for purposes of determining whether all the income is required to be distributed currently that the amount of income allocated to a particular beneficiary is not specified in the instrument thus a_trust will be considered to be complex for a year in which any of the following occurs a income is required to be accumulated b the trustee has discretion to accumulate or distribute income even if it does distribute all of its income for the current_year c the principal is distributed or d a charitable_contribution is made finally a_trust cannot be considered to be simple and thus must be classified as complex if the trust’s definition of income fundamentally departs from concepts of local law see sec_1_643_b_-1 of the income_tax regulations under the facts as developed by the field the trusts are properly classified as simple trusts for federal tax purposes no distribution of principal or charitable gl-146818-01 contribution appears to have occurred in the years in question furthermore the governing documents of the trusts require that the trusts’ income be distributed currently to the beneficiaries issue two a_trust cannot be considered to be simple and thus must be classified as complex if the trust’s definition of income fundamentally departs from concepts of local law see sec_1_643_b_-1 of the income_tax regulations thus in accordance with the regulations state law as to the definitions of income and principal govern the classification of those terms for federal_income_tax purposes in this case when the trusts’ governing documents specify that the definitions and state law relating to income and principal are controlling it is in accordance with the applicable federal tax regulations issue three form_1041 u s income_tax return for estates and trusts is the tax_return that is used to report any of the following income deductions gains losses etc from the estate_or_trust any income that is either accumulated or held for future distribution or is distributed currently to the beneficiaries income_tax_liability of the trust or estate and employment_taxes on wages paid to household employees in addition form_1041 requires that the entity to which all of the tax information is applicable be classified among the choices provided on form_1041 for entity classification are both simple_trust and complex_trust using the aforementioned criteria discussed above the tax_return_preparer fiduciary etc must determine whether the trust is either simple or complex and check the appropriate box on the return sec_1_652_a_-1 of the regulations provides that a_trust may be simple one year and a complex_trust for another this classification is made on an annual basis and is based upon both the governing document of the trust and what distributions the trust has actually made for example a_trust can be classified as a simple_trust for several years and then due to the trust’s governing document requirement that at the age of majority the trust must distribute the principle to the beneficiary the trust terminates in the year that the trust is required to distribute the principle of the trust it would cease to be classified as a simple_trust and is classified as a complex_trust for that year the opposite of this can also apply such as in the case where a_trust is complex for several years being required to accumulate all income of the trust for the benefit of the minor beneficiary again once the beneficiary reached the age of maturity and the trust is required to distribute all of its income the trust would then be classified as a simple_trust gl-146818-01 thus it is possible for a_trust to have filed a form_1041 in one year as a simple_trust and file as a complex_trust in another year furthermore a trustee who incorrectly files the form_1041 may file an amended form_1041 within the allotted time period to correct whatever mistakes have been made on the original form_1041 including the trust classification however based on the facts as developed by the field to appears that these trusts should always have been classified as simple trusts this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions william p o’shea acting associate chief_counsel by david r haglund senior technician reviewer associate chief_counsel passthroughs and special industries
